Citation Nr: 1735097	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 29, 2011.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denying entitlement to a TDIU. 

In April 2011, the Veteran testified during a hearing before the undersigned at the RO, which has since been associated with the file.

In November 2011, the Board remanded the matters for additional development.  

In March 2014, the Board issued a decision denying the issue of entitlement to a TDIU for the period prior to April 29, 2011, and remanding the issue of TDIU from that date for additional development regarding the functional impact of the Veteran's service-connected disabilities.  

In November 2014, the Board remanded the matter of TDIU from April 29, 2011 again, this time for vocational development and to address the Veteran's PTSD in a Supplemental Statement of the Claim (SSOC).  The RO issued a rating decision in April 2017 that, in part, granted TDIU from April 29, 2011.  The claim has now returned to the Board concerning the period before April 29, 2011.  


FINDINGS OF FACT

1.  In March 2014, the Board issued a decision denying entitlement to TDIU prior to April 29, 2011.  

2.  In April 2017, the RO granted TDIU from April 29, 2011.

3.  The Veteran did not appeal the March 2014 Board decision to the Court of Appeals for Veteran's Claims (Court), file a clear and unmistakable error (CUE) motion regarding that decision, or file a claim to reopen a previously denied claim of entitlement to TDIU prior to April 29, 2011.

4.  The March 2014 Board decision denying entitlement to TDIU prior to April 29, 2011 is final.  


CONCLUSION OF LAW

There is no issue that is properly before the Board, including entitlement to TDIU prior April 29, 2011.   38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2014, the Board issued a decision denying entitlement to TDIU prior to April 29, 2011.  

In April 2017, the RO granted TDIU from April 29, 2011.

The March 2014 Board decision denying entitlement to TDIU prior to April 29, 2011 is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. § 20.1100 (b), 20.1400 (2016).

The Veteran did not appeal the March 2014 Board decision to the Court of Appeals for Veteran's Claims (Court), file a clear and unmistakable error (CUE) motion regarding that decision, or file a claim to reopen a previously denied claim of entitlement to TDIU prior to April 29, 2011.


ORDER

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 29, 2011, is dismissed. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


